                          1 COOPER, WHITE & COOPER LLP
                            Peter C. Califano (SBN 129043)
                          2   pcalifano@cwclaw.com
                            201 California Street, 17th Floor
                          3 San Francisco, California 94111
                            Telephone:     415.433.1900
                          4 Facsimile:     415.433.5530

                          5 RAY QUINNEY & NEBEKER P.C.
                            Michael R. Johnson (UT Bar No. 7070)
                          6 Pro Hac Vice Application to be Submitted
                            36 South State Street, Suite 1400
                          7 Salt Lake City, Utah 84111
                            Telephone: 801.532.1500
                          8 Facsimile: 801.532.7543

                        9 Attorneys for Attorneys for RABO
                          AGRIFINANCE LLC, as Assignee of the Rights
                       10 and Claims of RABOBANK, N.A.

                       11

                       12                               UNITED STATES BANKRUPTCY COURT
                       13                               NORTHERN DISTRICT OF CALIFORNIA
                       14

                       15 In re                                                  CASE NO. 15-10150-AJ

                       16 DEERFIELD RANCH WINERY, LLC,,                          Chapter 11

                       17                     Reorganized Debtor.                RABO'S AMENDED EX PARTE MOTION
                                                                                 TO REOPEN CASE UNDER SECTION
                       18                                                        350(b) OF THE BANKRUPTCY CODE

                       19                                                        [NO HEARING REQUESTED]

                       20                                                        Judge: TBD

                       21

                       22
                                      Rabo AgriFinance LLC (“Rabo”), as assignee of the rights and claims of Rabobank, N.A.,
                       23
                               a secured creditor of Deerfield Ranch Winery, LLC, the Reorganized Chapter 11 Debtor (the
                       24
                               “Debtor”) in the above-entitled Chapter 11 case (the “Case”) files this ex parte motion to reopen
                       25
                               the Case. Rabo does so under 11 U.S.C. § 350(b) and Rule 5010 of the Federal Rules of
                       26
                               Bankruptcy Procedure and the Court’s Order Confirming Debtor’s Amended Plan of
                       27
                               Reorganization Dated February 22, 2016 [Dkt. 217] (the “Confirmation Order”) which
                       28
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
                      Case: 15-10150
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                             Doc# 251      Filed: 11/16/20    Entered: 11/16/20 13:00:50       Page 1 of
                                                                        2
                          1 confirmed the Debtor’s Amended Plan of Reorganization, dated February 12, 2016 (the

                          2 “Amended Plan”).

                          3                The Debtor has defaulted under the Amended Plan by failing to make the required

                          4 principal reduction payment that was due no later than December 31, 2019, and such default

                          5 authorizes Rabo to proceed to reopen the case and seek the appointment of a Plan Administrator

                          6 by this Court to liquidate the Debtor's assets. This ex parte motion is based on this Amended

                          7 Motion, its accompanying Memorandum of Points and Authorities, the Declaration of Michael

                          8 Hayes, and the proposed Order. Therefore, Rabo requests that the Court enter an order reopening

                          9 the Case pursuant to 11 U.S.C. § 350(b) and Rule 5010 of the Federal Rules of Bankruptcy
                       10 Procedure.

                       11                  This Amended Motion is filed to correct and replace Pacer Document No. 248.
                       12

                       13 DATED: November 16, 2020                          COOPER, WHITE & COOPER LLP

                       14

                       15
                                                                            By:          s/s Peter C. Califano
                       16                                                         Peter C. Califano
                                                                                  Attorneys for Attorneys for RABO
                       17                                                         AGRIFINANCE LLC, as Assignee of the Rights
                                                                                  and Claims of RABOBANK, N.A.
                       18

                       19      1322153.1

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
   COOPER, WHITE
   & COOPER LLP
     ATTORNEYS AT LAW
                      Case: 15-10150
   201 CALIFORNIA STREET
SAN FRANCISCO, CA 94111-5002
                                                 Doc# 251     Filed: 11/16/20     Entered: 11/16/20 13:00:50     Page 2 of
                                                                           2       2
